557 So. 2d 203 (1990)
Lavaughn BOGGS, Appellant,
v.
STATE of Florida, Appellee.
No. 89-00754.
District Court of Appeal of Florida, Second District.
February 21, 1990.
James Marion Moorman, Public Defender, and Stephen Krosschell, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Anne Y. Swing, Asst. Atty. Gen., Tampa, for appellee.
SCHEB, Acting Chief Judge.
The defendant, Lavaughn Boggs, appeals the order revoking his probation. The state sought to revoke probation on several grounds. Although the trial court made oral findings that the defendant had violated probation by possessing a firearm while a felon and by failing to report to his probation officer, the court's written order did not recite which conditions were violated. The defendant does not challenge the sufficiency of the evidence supporting the judge's oral findings, only that the written order does not conform to the court's oral pronouncement. We agree that the defendant is entitled to have the order corrected. Brookshire v. State, 473 So. 2d 14 (Fla. 2d DCA 1985).
Accordingly, we affirm the revocation of the defendant's probation but remand for correction of the written order to reflect the court's oral pronouncement as to the probation conditions violated. The defendant need not be present for this purpose. See Dunlap v. State, 405 So. 2d 796 (Fla.2d DCA 1981).
LEHAN and THREADGILL, JJ., concur.